Case 1:08-cv-11339-AT-RWL

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:
THE CITY OF NEW YOF }} DATE FILED: _ 6/10/2020
JAMES E. JOHNSON LAW DEPARTME!.-

Corporation Counsel 100 CHURCH STREET
NEW YORK, NY 10007

   

Fax: (212) 356-2089
Email: ablair@law.nyc.gov

May 15, 2020

By ECF
Honorable Analisa Torres

United States District Judge
Southern District of New York
500 Pearl Street, Room 200
New York, NY 10007

Re: Yan Ping Xu v. City of New York, et al.,
08-CV-11339 (AT) (RWL)

Dear Judge Torres: Our No. 2009-014043

I am the Assistant Corporation Counsel in the office of James E. Johnson,
Corporation Counsel of the City of New York, assigned to represent Defendants the City of New
York, the New York City Department of Health and Mental Hygiene (“DOHMH”), and Brenda
M. McIntyre (“McIntyre”) (collectively “Defendants”) in the above-captioned action. In
accordance with Rule 21.7 (b) of the SDNY ECF Rules and Instructions, I respectfully request
that attachment “4” of docket number 260 be permanently sealed. I make this request in order to
file a redacted version of the attachment “4” with Plaintiff's birthdate and the names of her
family members redacted from her deposition transcript.

GRANTED in part. Thank you for your consideration of this matter.

The request to file the unredacted transcript of Plaintiff's deposition is
justified by Rule 21.4 of the SDNY ECF Rules and Instructions to Respectfully Submitted,
protect Plaintiff's personal information, and therefore GRANTED.

/s/
Attachment "4" of ECF No. 260 is, however, a copy of Plaintiff's Amanda M. Blair

complaint, see ECF No. 260-4, and Plaintiff's deposition transcript 1s
instead found at ECF No. 260-6. Accordingly, the Clerk of Court is
directed to change the access of ECF No. 260-4 to permit public
viewing, and to limit the access of ECF No. 260-6 to the parties only.

Chambers will mail a copy of this order to Plaintiff pro se.

SO ORDERED. O}-

Dated: June 10, 2020 ANALISA TORRES
New York, New York United States District Judge

 
